DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I, claims 1-14 in the reply filed on September 27, 2022 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17 and 20-22 are withdrawn because they are drawn to non-elected invention. Claims 1-14 are under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim are directed to A virus-like particle (VLP) comprising two or more EBV envelope glycoproteins and one or more T cell antigens, wherein the two or more EBV envelope glycoproteins include gp350, gB, gp42, gH, gL, gM, gN, BMRF2, BDLF2, BDLF3, BILF1, BILF2, and BARF1 and, wherein the one or more T cell antigens include EBNA1, EBNA2, EBNA3a, EBNA3b, EBNASc, EBNA- leader protein and LMP2.
Claims are rejected because they read on naturally occurring EBV viral particle. Johannsen et al. (PNAS, 2004, p. 16286-16291) teach naturally occurring EBV particles comprising EBNA1 and BILF2 (see Table 1 and the entire article).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are drawn to a virus particle comprising proteins and antigens naturally occurring in a EBV virus. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogembo (Journal of Translational Medicine, 2015, in IDS on 6/10/2020).
Ogembo et al. disclose a pharmaceutical composition comprising a virus-like particle (VLP) comprising EBV envelope glycoprotein gp350/220 and New Castle Disease Virus fusion (F protein) (see Figure 1 and Materials and Methods).
Thus, by this disclosure Ogembo et al. anticipate the present claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,960,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A virus-like particle (VLP) comprising two or more EBV envelope glycoproteins and one or more T cell antigens, wherein the two or more EBV envelope glycoproteins include gp350, gB, gp42, gH, gL, gM, gN, BMRF2, BDLF2, BDLF3, BILF1, BILF2, and BARF1 and, wherein the one or more T cell antigens include EBNA1, EBNA2, EBNA3a, EBNA3b, EBNASc, EBNA- leader protein and LMP2 and comprising New Castle Disease virus structural proteins. 
The claims of the U.S. Patent No. 10,960,072 are drawn to recombinant virus-like particle (VLP) comprising, in operable combination, a) Newcastle disease virus (NDV) matrix (M) protein, b) NDV nucleocapsid (NP) protein, and c) one or more tumor-associated EBV.
The present claims are obvious over the claims of the U.S. Patent No. 10,960,072 because they are drawn to virus particles comprising EBV and NDV antigens.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,314,906. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A virus-like particle (VLP) comprising two or more EBV envelope glycoproteins and one or more T cell antigens, wherein the two or more EBV envelope glycoproteins include gp350, gB, gp42, gH, gL, gM, gN, BMRF2, BDLF2, BDLF3, BILF1, BILF2, and BARF1 and, wherein the one or more T cell antigens include EBNA1, EBNA2, EBNA3a, EBNA3b, EBNASc, EBNA- leader protein and LMP2 and comprising New Castle Disease virus structural proteins. 
The claims of the U.S. Patent No. 10,314,906 are drawn to A recombinant virus-like particle (VLP) comprising, in operable combination, a) Newcastle disease virus (NDV) matrix (M) protein, b) NDV nucleocapsid (NP) protein, and c) one or more tumor-associated EBV antigen, wherein said one or more tumor-associated EBV antigen is fused to the C-terminal end of said NDV NP protein and is inside said VLP.
The present claims are obvious over the claims of the U.S. Patent No. 10,314,906 because they are drawn to virus particles comprising EBV and NDV antigens.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648